Citation Nr: 1545744	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appellant testified at hearing before the undersigned Veteran's Law Judge in August 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's cause of death, cardiac arrest, was due the Veteran's lung cancer, which she believes is related to his active military service.  She contends that the Veteran's lung cancer is related to herbicide exposure while serving in or near the Republic of Vietnam.  She also testified at the August 2015 Board hearing that in the alternative the Veteran's lung cancer is due exposure to asbestos while serving on the USS Midway and USS Kitty Hawk.  

The claims file contains a letter from the Veteran's private physician that the Veteran's cardio pulmonary arrest could be directly or indirectly related to his cancer.  The physician prefaced his opinion with "could," which is equivocal and speculative as to whether the cardiac arrest is related to the Veteran's lung cancer.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009); Bloom v. West, 12 Vet. App. 185, 187 (1999) (term "could" without other rationale or supporting data was speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  As there is an indication that the Veteran's lung cancer may have caused his death, a VA medical opinion is necessary to determine whether the Veteran's lung cancer was a principal or contributory cause of his death.

The appellant also asserted that the Veteran's lung cancer, which she believes resulted in the Veteran's cardiac arrest, was caused by or aggravated by exposure to asbestos during service while on the USS Midway and other naval ships.  The Veteran's DD Form 214 shows that his military occupational specialty was craftsman.  His personnel records indicate that he was a fireman recruit and worked in Engineering and Hull Group VII.  Thus, it was likely that the Veteran was exposed to asbestos as part of his general duties on the USS Midway.  In light of the foregoing, a VA medical opinion should be obtained with respect to whether the Veteran's lung cancer is related to asbestos exposure during service.  

With respect to the appellant's clam that the Veteran's lung cancer is related to exposure to herbicides during service, the appellant asserts that the Veteran was exposed to herbicides while serving on the USS Midway near Vietnam.  The Veteran's personnel record shows that he served on the USS Midway from approximately January 1974 to January 1976.  The Veteran's personnel record as well as the command history of the USS Midway shows that the ship was east of Cam Ranh Bay in April 1975 and proceeded to the coast of Vietnam to assist with evacuations from Saigon.  The USS Midway command history shows that the USS Midway provided a helicopter platform in the recovery and processing of evacuees during the evacuation of Saigon from southeast of Vung Tau from April 29 to May 1, 1975.  

The Board notes that historically Cam Ranh Bay Harbor and Vung Tau Harbor have not been considered an inland waterway.  However, the United States Court of Appeals for Veterans Claims (Court) held that VA's current designation of Da Nang Harbor as outside the scope of Vietnam's inland waterway system was arbitrary and inconsistent.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court also noted that in reviewing maps of the bodies of water, the Court cannot discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor - which appears to be inside Ganh Rai Bay - Da Nang Harbor, and Cam Ranh Bay are blue water.  The Court remanded the case for VA to "reevaluate its definition of inland waterways . . . in a manner consistent with the regulation's emphasis on the probability of exposure."  Id.  A fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  On remand, the RO/AMC should identify all bodies of water within the territorial waters of Vietnam that the USS Midway entered.  For each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides, and provide a reason for that finding.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire claims file should be forwarded to the appropriate medical specialist with respect to the appellant's claim that the Veteran's lung cancer led to the cause of his death, cardiac arrest.  The medical expert is requested to review the claims file and provide the following opinions: 

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung cancer was either the principal or contributory cause of the Veteran's death.  

The medical specialist should be advised that for a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death. 

The medical specialist must provide an explanation based on the evidence of record and medical principles as to the cause of death.  As part of his or her explanation, the medical specialist is asked to address the April 2009 opinion by the Veteran's private oncologist that the Veteran's cardio pulmonary arrest could be directly or indirectly related to the Veteran's lung cancer.

b. If the answer to question (a) is positive, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung cancer was at least in part caused by or related to exposure to asbestos during active military service.  

The examiner should provide a complete explanation for all conclusions reached.

2. If the examiner determines that the Veteran's lung cancer was the principal or contributory cause of the Veteran's death and the lung cancer was not due to exposure to asbestos in service, then the RO/AMC must review the locations of the USS Midway in light of the decision in Gray to specifically address whether the Veteran was exposed to herbicides.  

Specifically, the RO/AMC should identify all bodies of water within the territorial waters of Vietnam that the USS Midway entered.  For each identified body of water, the RO/AMC should state whether the Veteran was exposed to herbicides, and provide a reason for that finding.

Deck logs between April 1, 1975 and May 15, 1975 and any other dates indicated by the evidence of record, should be reviewed to determine whether any service members, including the Veteran, disembarked from the ship to visit Vietnam or the ship entered the inland waters of Vietnam.

3. Upon completion of the foregoing, readjudicate the claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




